EXHIBIT 99.1 Contact: Mallorie Burak Southwall Technologies Inc. Phone:(650) 798-1200 For Immediate Release Southwall Announces Q2 2009 Results PALO ALTO, Calif.(BUSINESS WIRE)—August 13, 2009Southwall Technologies Inc. (OTCBB: SWTX) announced second quarter 2009 revenue of $8.3 million, up 28% from first quarter 2009 revenues of $6.5 million and down 39% from second quarter 2008 revenues of $13.7 million. The year over year decrease was primarily due to a significant decline in sales of automotive products and the impact of generally lower demand across all markets due to the global economic downturn. Second quarter 2009 net income was $1.5 million, or $0.04 per diluted share, as compared to net income of $2.3 million, or $0.07 per diluted share in first quarter 2009, and $2.3 million, or $0.07 per diluted share in second quarter 2008.Net income in the second quarter of 2009 included approximately $0.5 million of other income relating to the receipt of the final milestone payment under the Technology Transfer and Services agreement with Sunfilm.The first quarter of 2009 included a $2.4 million reversal of an accrued, long term reserve resulting from the final payment of the Company’s obligation under a settlement agreement. Second quarter 2009 gross profit was $3.7 million, or 44% of net revenues, as compared $2.4 million, or 38% of net revenues, in first quarter 2009 and $5.7 million, or 42% of net revenues, in second quarter 2008. The Company posted income from operations of $0.9 million in the second quarter of 2009, as compared to $0.1 million in the first quarter 2009 and $2.8 million in the second quarter of 2008. “While the global economic slowdown is having a visible impact on our core markets, we havereduced our debt and executed disciplined financial management to carry us through this period of financial uncertainty without compromising commitment to our key growth initiatives,” said Dennis Capovilla, Southwall’s President and CEO.“Despite the year over year sales decline, we have improved gross profit as we remain focused on providing our customers with a broad portfolio of high performance energy products that meet the growing global need for improved energy efficiency in green building and automotive design.” About Southwall Technologies Inc. Southwall Technologies Inc. is recognized as an innovator in the development and manufacture of high performance, energy-saving films and glass products that dramatically improve the energy efficiency of architectural and automotive glass. Southwall is an ISO 9001:2000-certified manufacturer with customers in over 25 countries around the world, including Audi, BMW, Guardian, Peugeot-Citroen, Pilkington, Renault, Saint-Gobain Sekurit, and Volvo. This press release may contain forward-looking statements, including, without limitation, statements regarding the Company's expectations, beliefs, intentions, or strategies regarding the future.All forward-looking statements in this press release are based on information available to the Company on the date hereof, and the Company assumes no obligation to update any such forward-looking statements.These statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those presented.These risks include the possibility that the Company’s expected future results will be materially worse than estimated, that the Company may not continue to be profitable in future quarters or may not be able to achieve future long-term growth, that there will be a decline in one or more portions of our business in 2009 or thereafter, that the Company will not be successful in improving operating performance or controlling costs, that the Company will suffer a decline in manufacturing or financial effectiveness, that the Company’s new product development will not be successful, that there may be decreasing demand in certain markets and that the Company will not be able to secure additional financing if required, as well as risks associated with any failure to meet potential covenant requirements under future credit facilities.Further risks are detailed in the Company's filings with the Securities and Exchange Commission, including those set forth in the Company's most recent Annual Report on Form 10-K for the year ended December 31, 2008, filed on March 26, 2009. ### SOUTHWALL TECHNOLOGIES INC.
